Citation Nr: 1726089	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  09-49 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial compensable rating for old cystic scar, residuals of sebaceous cyst, anterior chest. 

2.  Entitlement to an initial compensable rating for residuals of a fractured right little finger.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1966 to December 1969.  He received several awards, including the National Defense Service Medal, the Vietnam Service Medal, and the Good Conduct Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

During the pendency of this appeal, the RO granted service connection for post-traumatic stress disorder (PTSD), chloracne, chloracne scars of the back, arms, and chest (previously evaluated as old cystic eruption scars on the back and axillary region), and peripheral neuropathy of the bilateral upper extremities.  As this constitutes a full grant of the benefit sought on appeal for these issues, they are no longer before the Board.  

The Veteran requested a videoconference hearing on his VA Form 9.  The hearing was scheduled for June 2, 2016; however, he subsequently asked to cancel the hearing.  No additional hearing has been requested. 

FINDINGS OF FACT

1. The Veteran's service-connected old cystic scars, residual of sebaceous cyst, anterior chest are deep, non-linear scars that do not cover an area of at least 6 square inches.

2. The Veteran's residuals of a fractured right little finger are manifested by x-ray findings of degenerative joint disease, complaints of pain, and limitation of motion.  

3. The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation since August 11, 2008.  


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for an old cystic scar, residual of sebaceous cyst, anterior chest, have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801 (2016).

2. The criteria for an initial compensable rating for residuals of a fractured right little finger have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5230 (2016).

3. The criteria for a TDIU have been met, as of August 11, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran was provided the relevant notice and information prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

With regard to VA's duty to assist the Veteran, the claims file contains all pertinent service treatment records (STRs), post-service treatment records, and lay statements in support of the claim. Additionally, the Veteran was afforded VA examinations which, collectively, contain a description of the history of the disability at issue, document and consider the relevant medical facts and principles, and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


II. Increased Rating Claim - Old cystic scar

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4  (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1(2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

As this claim is on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence. Fenderson v. West, 12 Vet. App. 119 (1999). If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). 

The Veteran's scars are rated under 38 C.F.R. § 4.118, schedule of ratings for disorders of the skin, under Diagnostic Code (DC) 7801-7805.  DC 7801 applies to scars not of the head, face, and neck that are deep and nonlinear.  This code provides for a 10 percent evaluation if the scar(s) are of an area of at least 6 square inches but less than 12 square inches.  A 20 percent evaluation is warranted for scars of at least 12 square inches but less than 72 square inches.  A 30 percent evaluation is warranted for scars of at least 72 square inches but less than 144 square inches.  A 40 percent evaluation is warranted for areas of 144 square inches or greater.  

DC 7802 provides a non-compensable rating for superficial, nonlinear scars not of the head, face, or neck that have an area or area of less than 144 square inches.  A 10 percent disability rating is assigned for superficial, nonlinear scars that have an area or areas of 144 square inches or greater.  

DC 7804 pertains to unstable or painful scars.  One or two unstable or painful scars warrant a 10 percent evaluation under this code.  Three or four unstable or painful scars warrant a 20 percent evaluation.  Five or more unstable or pain scars warrant a 30 percent evaluation under this code. 

The Veteran's old cystic scar, residuals of sebaceous cyst, anterior chest is currently rated at 0 percent disabling under DC 7802. 

The Veteran was diagnosed with chloracne shortly after discharge from service.  Post-service, he complained of itchy scars on his back and chest with intermittent drainage and eruptions following his service in Vietnam.  See August 2006 VA Treatment Record.  The examiner at the March 2007 Examination found that the Veteran's scarring was hypopigmented and pitted.  On palpation, no subjective discomfort was identified.  The skin was not irregular, atrophic, or scaly; however, it was shiny.  The scars were stable and there were no signs of ulceration or skin breakdown.  The scars appeared superficial and there was no evidence of inflammation, edema, or keloid formation.  There was no evidence of induration or skin flexibility.  This examination was the basis for the Veteran's grant of service connection and initial 0 percent rating. 

Later, at an October 2009 VA Examination, the examiner noted numerous pitted scars on the Veteran's back, chest and sternal area consistent with acne or cystic scarring.  He noted that the Veteran reported occasional itching, but no pain.  The Veteran also reported skin eruptions in the area of the scars.  No signs of skin breakdown were found, nor were there signs of inflammation, edema, or keloid formation.   See October 2009 VA Examination. 

August 2010 VA Treatment Notes show that the Veteran had multiple scars in the axillary vaults and groin area.  He had punched-out crateriform scars on the chest, upper, back, and shoulders.  He was instructed to continue with Agent Orange process as the physician noted he had all of the skin findings associated with Agent Orange. 

At an April 2012 VA Examination, the examiner noted that the Veteran had deep acne affecting over 40 percent of his face and neck and affecting additional body areas as well.  None of the scars were identified as painful or unstable.  The examiner found that the Veteran had many deep, non-linear scars on his anterior chest and that the scars were of an area of approximately 20 square centimeters, which equates to about 3.1 square inches.  

The Board finds that a disability rating of greater than 0 percent is not warranted for the old cystic scar, residual of sebaceous cyst, anterior chest, at any time pertinent to the appeal.  Medical evidence following the March 2007 VA Examination, to include VA Treatment notes from August 2010 and the April 2012 VA Examination shows that the scarring on the Veteran's anterior chest were deep, a change from the original examination which identified the Veteran's anterior chest scarring as superficial.  Therefore, the Veteran's claim must be evaluated under DC 7801 to determine whether a higher rating is warranted.  While the evidence indicates that the Veteran's scars are deep and non-linear, the evidence does not show that his scars are an area of at least 6 square inches as is necessary for a 10 percent rating under this code.  Additionally, the Veteran has not claimed, and the evidence does not demonstrate, that his residual scar is painful or unstable so evaluation under DC 7804 is not warranted.  The Board also notes that other scarring, including scarring of the chest, related to the Veteran's service-connected chloracne condition has been compensably service-connected.

In summary, after consideration under the rating criteria, the evidence of record does not demonstrate that the Veteran's old cystic scar, residuals of sebaceous cyst, anterior chest warrants a compensable evaluation.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2016). Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  See 38 U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



III. Increased Rating - Residuals of Right Little Finger Fracture

The Veteran's service-connected residuals of a right little finger fracture has been rated as non-compensably disabling pursuant to 38 C.F.R.§ 4.71a, Diagnostic Code 5230 for limitation of motion of the ring or little finger. 

Per DC 5230, limitation of motion of the little finger is to be noncompensably rated. 

Under DC 5227, favorable or unfavorable ankylosis of the finger, or any limitation of motion of the finger, is to be rated non-compensable. 

A compensable rating for a finger disability requires amputation, or the functional equivalent thereof.  See 38 C.F.R. § 4.71a, DC 5155.  With ankylosis, it must also be considered whether an additional evaluation is warranted for resulting limitation of motion of other digits, or for interference with overall function of the hand. See Note following DC 5227.

In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis. See Note (3)(i) preceding 38 C.F.R. § 4.71a , DC 5216. In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints with either in extension or full flexion or with rotation or angulation of a bone. Id.  Note (3)(ii) explains that if both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position. Note (3)(iii) indicates that if only the metacarpophalangeal or proximal interphalangeal joint were ankylosed, and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis. In this regard, amputation of the little finger warrants a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost). 38 C.F.R. § 4.71 (2016), DC 5155.
Upon examination in March 2007, the physician found lateral deviation of the right fifth finger.  There was painful motion at the metacarpophalangeal (MCP), distal interphalangeal (DIP), and the proximal interphalangeal joints (PIP).  There was tenderness to palpation over the MCP joint of the right fifth finger.  There was no evidence of active swelling or erythema.  X-ray testing was performed and the Veteran was diagnosed with degenerative changes of the DIP joints of the right hand with dorsal curvature of the right fifth MC bones, with post traumatic changes. See March 2007 VA Examination. 

The Veteran continued to report painful, stiff motion, and decreased strength of his finger, as well as severe flare-ups every few weeks that lasted for several days.  An examiner noted that the Veteran's finger was deformed, with angulation at 30 degrees.  The Veteran's right little finger condition also caused difficulty using his hand to write.  See October 2009 VA Examination.   

For the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints, ratable on parity with major joints. 38 C.F.R. § 4.45(f) (2016). 

The Board has considered the possibility of a higher evaluation.  Such evaluations would be based, primarily, on amputation of the finger or the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. 38 C.F.R. § 4.71 (a) (2016), DCs 5003 and 5155.  In this case, the Veteran's residuals of a fractured right little finger affect only one minor joint group, and the right little finger has not been amputated and the functional impairment does not equate to amputation.  Moreover, he does not demonstrate ankylosis of the finger.  Thus, a compensable rating is not warranted.   

IV. TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1) (2016).  Total ratings are authorized for any disability or combination of disabilities for which the rating schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2)(2016).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b)(2016).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a)(2016).  

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a) (2016), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b)(2016).

Individual unemployability must be determined without regard to any non-service connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a) (2016), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3 (2016).

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a) (2016); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In this case, the Veteran has advanced being unable to secure (obtain) or maintain (follow) substantially gainful employment due to service-connected disabilities. After a review of all the evidence, lay and medical, the Board finds that entitlement to TDIU is warranted.  

Currently, the Veteran in this case has more than one service-connected disability.  His service-connected post-traumatic stress disorder (PTSD) is rated at 70 percent, thereby satisfying the requirement that one disability must be rated at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  He is additionally service-connected for diabetes mellitus type II (rated as 20 percent disabling), peripheral neuropathy of the right upper extremity associated with diabetes mellitus (rated as 40 percent disabling), peripheral neuropathy of the left upper extremity associated with diabetes mellitus (rated as 30 percent disabling), peripheral neuropathy (femoral) of the lower left extremity associated with diabetes mellitus (rated as 20 percent disabling), peripheral neuropathy (sciatic) of the left lower extremity associated with diabetes mellitus (rated as 20 percent disabling), peripheral neuropathy (sciatic) of the right lower extremity associated with diabetes mellitus (20 percent disabling), chloracne (rated as 30 percent disabling) , and residuals of a fractured little finger, cystic scarring, and left ear hearing loss (rating as 0 percent disabling).  He therefore meets the schedular criteria of TDIU.  The Board acknowledges that the Veteran is currently rated as 100 percent disabled, but the TDIU issue extends prior to the date the Veteran was rated at 100 percent.  

The record shows that the Veteran completed up to ninth grade in high school and later received his GED but does not suggest any further completed education or training.  While in service, the Veteran's military operational specialty (MOS) was that of water craft operator.  See DD Form 214.  Post-service, the Veteran reported that he was self-employed in the construction industry, installing siding and windows, for many years.  He consistently reported that problems with his legs, specifically the peripheral neuropathy, made it increasingly difficult to continue this type of employment.  He stopped working in 2008.  

The Board is aware, however, that the crucial question is not whether the Veteran is actually unemployed but whether he is capable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In addition, the Board may consider the Veteran's educational and work history when determining employability. 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Each position that the Veteran has held both since service required him to engage in physical activity/labor.  The record reveals that the Veteran has consistent pain and numbness in his legs due to his service-connected peripheral neuropathy of the lower extremities that cause him difficulty walking or standing for prolonged periods.  Additionally, he has reported a decrease in the strength and dexterity of his dominant right hand due to his service-connected residuals of his fractured little finger.  His previous employment experience required the ability to stand or move around a lot while working. It also required the extensive and prolonged use of his hands.  The record does not reflect that he ever held a sedentary position, either in service, nor in the nearly 50 years since service, nor does it reflect that he has training and/or education to engage in these types of positions.  

Several VA and private medical opinions indicate that the Veteran has difficulty walking due to his peripheral neuropathy and this has caused him to be unable to perform physical work.  See October 2009 VA Medical Note, October 2009 Private Physician Letter, October 2013 VA Examination.  

The most recent VA examination and medical opinion states that the Veteran cannot perform physical work but can do sedentary work.  Although the examiner opined that the Veteran would not be completely precluded from following or maintaining employment of a sedentary nature, as previously mentioned, the evidence of record does not support a finding that the Veteran has the skills or training to pursue wholly sedentary employment opportunities.  See August 2015 VA Examination.  Moreover, the Veteran suffers from service-connected PTSD (rated as 50 percent and 70 percent disabling during the appeal period), which would affect his ability to maintain sedentary employment.  Based on all the evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran is precluded from securing and following substantially gainful employment due to the effects of his service-connected disabilities, specifically his bilateral peripheral neuropathy of the lower extremities, residuals of a fractured finger and PTSD, since August 11, 2008.  The Board finds that the evidence supports that he would be unable to perform labor akin to that which he is educated and trained to perform.  Therefore, the Board concludes that TDIU is warranted. 


ORDER

Entitlement to a rating in excess of 0 percent for an old cystic scar, residual of sebaceous cyst, anterior chest is denied. 

Entitlement to a compensable rating for residuals of a fractured right little finger is denied. 

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) is granted as of August 11, 2008, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


